DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/08/2021 has been entered. Claims 1 and 8 have been amended. No Claim has been canceled. New Claims 12 and 13 have been added. Claims 1-13 are still pending in this application, with claims 1 and 8 being independent.

Response to Arguments
Applicant' s arguments with respect to rejection of Claims 1 and 8 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okimyanskiy et al. (US 2014/0241316 A1, hereinafter referred to as “Okimyanskiy”) in view of Bachmann et al. (US 2012/0164979 A1, hereinafter referred to as “Bachmann”) and further in view of Srinivasan (US 2013/0294403 A1, hereinafter referred to as “Srinivasan”) and further in view of Brock (US 2016/0337918 A1, hereinafter referred to as “Brock”).

Regarding claim 1, Okimyanskiy discloses a method, comprising: receiving a relocation request message (Okimyanskiy Fig.1 Ref-51 Para[0036-37] Note macrocell controller sends hand-in request) at a home nodeB gateway (HNBGW) (Okimyanskiy Fig.1 Ref-23 Note femtocell gateway (i.e. home nodeB gateway)), the HNBGW coupled to an operator core network (Okimyanskiy Fig.1  Ref-50 Note a service provider network (i.e. operator core network)), wherein the relocation request message includes a target super cell identifier (Okimyanskiy Para[0036] Note FLE can disambiguate the pseudo cell ID to a specific target FAP (i.e. target super cell identifier)) and a user equipment (UE) identifier (Okimyanskiy Para[0036] Note UE IMSI (i.e. UE identifier));
sending a second relocation request message from the HNBGW (Okimyanskiy Fig.2 Para[0050] Note femtocell gateway communicates (i.e. second relocation request) with femtocell location engine) to a coordinating node (Okimyanskiy Fig.1 Ref:25 Para[0016] Note femtocell location engine (i.e. coordinating node)), the coordinating node having its identifier as the target super cell identifier (Okimyanskiy Para[0051] Note pseudo cell ID helps femtocell location engine to select target cell);
querying a lookup table at the coordinating node using the UE identifier (Okimyanskiy Fig.4 Ref-420 Para[0058] Note query UE location using user IMSI) to determine a target cell identifier (Okimyanskiy Fig.4 Ref-440 Para[0059] Note query FAP locations (i.e. target cell ID)); 
Okimyanskiy does not explicitly disclose replacing, by the coordinator node, in the second relocation request message, the target super cell identifier with the target .
However, Bachmann from the same field of invention discloses replacing (Bachmann Fig.16 Step-9 Para[0242] Mapping ECGI to target eNB), by the coordinator node (Bachmann Fig.16 Para[0242] Note GNAC (i.e. coordinator node)), in the second relocation request message (Bachmann Fig.16 Step-8 Para[0242] Note forward relocation request (i.e. second relocation request message)), the target super cell identifier with the target cell identifier to create a third relocation request message (Bachmann Fig.16 Para[0243] Note the GANC is able to determine the target eNB and the forward relocation request (i.e. third relocation request with replaced target super cell ID with the target cell identifier) is adapted to indicate a handover from the GANC to the target eNB); sending, by the coordinator node, the third relocation request message to a target cell identified by the target cell identifier (Bachmann Fig.16 Step-10 Para[0243] Note forward relocation request (i.e. third relocation request)).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Okimyanskiy to have the feature of “replacing, by the coordinator node, in the second relocation request message, the target super cell identifier with the target cell identifier to create a third relocation request message; and sending, by the coordinator node, the third relocation request message to a target cell identified by the target cell identifier” as taught by Bachmann. The suggestion/motivation would have been to provide a seamless handover of a mobile node between two networks. (Bachmann, [0106]).
Okimyanskiy in view of Bachmann does not explicitly disclose wherein cells are clustered, virtualized, and represented as a logical super cell.
However, Srinivasan from the same field of invention discloses wherein cells are clustered, virtualized, and represented as a logical super cell (Srinivasan Fig.3,11 Ref:300,310 Note services node (i.e. logical super cell) and radio nodes (i.e. cells). Para[0031,0034] Note the radio nodes are clustered and virtually presented as the services node to the HeNBGW, EPC. Para[0042,0061] The SN controls mobility between RNs and does not expose ERAN cells to the HeNBGW and EPC).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Okimyanskiy and Bachmann to have the feature of “wherein cells are clustered, virtualized, and represented as a logical super cell” as taught by Srinivasan. The suggestion/motivation would have been to significantly reducing mobility related signaling from impacting the MME pool in the EPC (Srinivasan, [0034]).
Okimyanskiy in view of Bachmann, Srinivasan does not explicitly disclose wherein the coordinating node is a back-to-back user agent and registers with the HNBGW with the target super cell identifier, and acts as a cell to the HNBGW, and wherein at least one cell connected to the coordinating node is hidden from the HNBGW and wherein the back-to-back user agent abstracts small cells connected to it towards the HNBGW.
However, Brock from the same field of invention discloses wherein the coordinating node is a back-to-back (Brock Fig.1 Ref:106 Para[0038-39] The Enterprise gateway (i.e. back-to-back user agent) manages registrations for the radio access points. The radio access points can be small cells, see Para[0018]) and registers with the HNBGW with the target super cell identifier (Brock Fig.2 Para[0018] The EG present a single logical interface (i.e. super cell identifier) to HNBGW for all messaging), and acts as a cell to the HNBGW (Brock Fig.1 Para[0018,0038-39] The EG appears as an interface (i.e. cell) for all relocation requests), and wherein at least one cell connected to the coordinating node is hidden from the HNBGW (Brock Fig.1 Para[0019] The EG hides the local radio implementation architecture from the HNBGW) and wherein the back-to-back user agent abstracts small cells connected to it towards the HNBGW (Brock Fig.1 Para[0018] The EG aggregates (i.e. abstracts) many HNBs to present a single logical interface to the HNBGW).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Okimyanskiy, Bachmann and Srinivasan to have the feature of “wherein the coordinating node is a back-to-back user agent and Brock. The suggestion/motivation would have been to allow the aggregation device to hide the local radio implementation architecture (Brock, [0019]).

Regarding claim 2, Okimyanskiy in view of Bachmann, Srinivasan and Brock discloses the method as explained above for Claim 1. Okimyanskiy discloses further comprising receiving the relocation request message at the HNBGW via a signaling connection between the target cell and the coordinating node (Okimyanskiy Fig.1 indicates that there is a signaling connection between all nodes).
Regarding claim 3, Okimyanskiy in view of Bachmann, Srinivasan and Brock discloses the method as explained above for Claim 1. Bachmann discloses further comprising proxying requests at the coordinating node to relocate the UE to the target cell (Bachmann Para[0114] Note the handover proxy node).

It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify Okimyanskiy, Srinivasan and Brock to have the feature of “proxying requests at the coordinating node to relocate the UE to the target cell” as taught by Bachmann. The suggestion/motivation would have been to provide a seamless handover of a mobile node between two networks. (Bachmann, [0106]).
Regarding claim 4, Okimyanskiy in view of Bachmann, Srinivasan and Brock discloses the method as explained above for Claim 1. Okimyanskiy further discloses wherein the UE identifier is an international mobile subscriber identity (IMSI) (Okimyanskiy Para[0037] Note UE IMSI (i.e. UE identifier)).
Regarding claim 5, Okimyanskiy in view of Bachmann, Srinivasan and Brock discloses the method as explained above for Claim 1. Brock further discloses wherein the coordinating node is a virtualization server configured to act as a proxy and back-to-back user agent for connecting a plurality of cells to the operator core network (Brock Fig.1 Ref:106 Para[0018,0038-39] The Enterprise gateway (i.e. back-to-back user agent) provides a single logical (i.e. virtual server) interface and processing functionality).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Okimyanskiy, Bachmann and Srinivasan to have the feature of “wherein the coordinating node is a virtualization server configured to act as a proxy and back-to-back user agent for connecting a plurality of cells to the operator core network” as taught by Brock. The suggestion/motivation would have been to allow the aggregation device to hide the local radio implementation architecture (Brock, [0019]).
	Regarding claim 6, Okimyanskiy in view of Bachmann, Srinivasan and Brock discloses the method as explained above for Claim 1. Brock further discloses wherein the coordinating node maintains a list of cell identifiers for a plurality of cells (Brock Para[0038] The EG stores identification of each radio access point in its memory).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Okimyanskiy, Bachmann and Srinivasan to have the feature of “wherein the coordinating node maintains a list of cell identifiers for a plurality of cells” as taught by Brock. The suggestion/motivation would have been to allow the aggregation device to hide the local radio implementation architecture (Brock, [0019]).
	Regarding claim 7, Okimyanskiy in view of Bachmann, Srinivasan and Brock discloses the method as explained above for Claim 1. Okimyanskiy further discloses wherein the coordinating node is a home eNodeB gateway (HeNBGW) (Okimyanskiy Para[0026] femtocell gateway can be HeNB-GW).
	Regarding claims 12 and 13, Okimyanskiy in view of Bachmann, Srinivasan and Brock discloses the method as explained above for Claim 1. Brock further discloses maintaining and learning about a cell-identity of a logical super-cell based on a cell-identity of a small-cell attached to the logical super-cell (Brock Para[0039] The HNBGW has the registration information for each radio access point to refer back to the EG).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Okimyanskiy, Bachmann and Srinivasan to have the feature of “maintaining and learning Brock. The suggestion/motivation would have been to allow the aggregation device to hide the local radio implementation architecture (Brock, [0019]).

Regarding claim 8, Okimyanskiy discloses a method, comprising: receiving a handover request from a home NodeB gateway (HNBGW) at a coordinating node (Okimyanskiy Fig.1 Ref-51 Para[0036-37] Note macrocell controller sends hand-in request), the handover request having a user equipment (UE) identifier (Okimyanskiy Para[0037] Note UE IMSI (i.e. UE identifier)) and having as a destination address an address managed by the coordinating node (Okimyanskiy Para[0037] Note pseudo cell ID (i.e. destination address));
querying a lookup table at the coordinating node using the UE identifier to retrieve a target cell identifier of a target cell (Okimyanskiy Fig.4 Ref-420 Para[0058] Note query UE location using user IMSI), visibility of the target cell being managed by the coordinating node (Okimyanskiy Fig.1 Para[0050] Note femtocell database contains target cell ID); 
swapping, by the coordinating node, in a message, the destination address for the target cell identifier (Okimyanskiy Para[0051] Note FLE determines target femtocell access point (i.e. destination address) and communicates it to femtocell gateway); and 
Okimyanskiy does not explicitly disclose forwarding, by the coordinating node, the message to the target cell.
However, Bachmann from the same field of invention discloses forwarding, by the coordinating node (Bachmann Fig.16 Para[0243] Note GNAC (i.e. coordinator node)), the message to the target cell (Bachmann Fig.16 Step-10 Para[0242-0243] Note forward relocation request (i.e. third relocation request)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Okimyanskiy to have the feature of “forwarding, by the coordinating node, the message to the target cell” as taught by Bachmann. The suggestion/motivation would have been to provide a seamless Bachmann, [0106]).
Okimyanskiy in view of Bachmann does not explicitly disclose wherein cells are clustered, virtualized, and represented as a logical super cell.
However, Srinivasan from the same field of invention discloses wherein cells are clustered, virtualized, and represented as a logical super cell (Srinivasan Fig.3 Ref:300,310 Note services node (i.e. logical super cell) and radio nodes (i.e. cells). Para[0031,0034] Note the radio nodes are clustered and virtually presented as the services node to the HeNBGW, EPC. Para[0042,0061] The SN controls mobility between RNs and does not expose ERAN cells to the HeNBGW and EPC).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Okimyanskiy and Bachmann to have the feature of “wherein cells are clustered, virtualized, and represented as a logical super cell” as taught by Srinivasan. The suggestion/motivation would have been to significantly reducing mobility related Srinivasan, [0034]).
Okimyanskiy in view of Bachmann, Srinivasan does not explicitly disclose wherein the logical super cell is a back-to-back agent and registers with the HNBGW with its own super-Cell-Id, and acts as a cell to the HNBGW and wherein cells connected to the logical super cell are hidden from the HNBGW. and wherein the back-to-back user agent abstracts small cells connected to it towards the HNBGW.
However, Brock from the same field of invention discloses wherein the logical super cell is a back-to-back agent (Brock Fig.1 Ref:106 Para[0038-39] The Enterprise gateway (i.e. back-to-back user agent) manages registrations for the radio access points. The single interface makes the EG appear as the super cell. The radio access points can be small cells, see Para[0018]) and registers with the HNBGW with its own super-Cell-Id (Brock Fig.2 Para[0018] The EG present a single logical interface (i.e. super cell identifier) to HNBGW for all messaging), and acts as a cell to the HNBGW (Brock Fig.1 Para[0018,0038-39] The EG appears as an interface (i.e. cell) for all relocation requests) and wherein cells connected to the logical super cell are hidden from the HNBGW (Brock Fig.1 Para[0019] The EG hides the local radio implementation architecture from the HNBGW) and wherein the back-to-back user agent abstracts small cells connected to it towards the HNBGW (Brock Fig.1 Para[0018] The EG aggregates (i.e. abstracts) many HNBs to present a single logical interface to the HNBGW).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Okimyanskiy, Bachmann and Srinivasan to have the feature of “wherein the logical super cell is a back-to-back agent and registers with the HNBGW with its own super-Cell-Id, and acts as a cell to the HNBGW and wherein cells connected to the logical super cell are hidden from the HNBGW. and wherein the back-to-back user agent abstracts small cells connected to it towards the HNBGW” as taught by Brock. The suggestion/motivation would have been to allow the aggregation device to hide the local radio implementation architecture (Brock, [0019]).


Regarding claim 9, Okimyanskiy in view of Bachmann, Srinivasan and Brock discloses the method as explained above for Claim 8. Okimyanskiy further discloses wherein the address managed by the coordinating node is a radio network controller (RNC) identifier (Okimyanskiy Para[0051-552] Note FLE database may be implemented as HNB location database (i.e. RNC addresses)).
Regarding claim 10, Okimyanskiy in view of Bachmann, Srinivasan and Brock discloses the method as explained above for Claim 8. Okimyanskiy further discloses wherein the request is a handover request or a radio access network application part (RANAP) relocation request (Okimyanskiy Para[0036] Note a handover request) (No given patentable 
Regarding claim 11, Okimyanskiy in view of Bachmann, Srinivasan and Brock discloses the method as explained above for Claim 8. Okimyanskiy further discloses wherein the UE identifier is an international mobile subscriber identity (IMSI) (Okimyanskiy Para[0037] Note UE IMSI (i.e. UE identifier)), and wherein the coordinating node is a home eNodeB gateway (HeNBGW) (Okimyanskiy Para[0026] femtocell gateway can be HeNB-GW). Brock further discloses wherein the coordinating node is a virtualization server configured to act as a proxy and back-to-back user agent for connecting a plurality of cells to the operator core network (Brock Fig.1 Ref:106 Para[0018,0038-39] The Enterprise gateway (i.e. back-to-back user agent) provides a single logical (i.e. virtual server) interface and processing functionality).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Okimyanskiy, Bachmann and Srinivasan to have the feature of “wherein the coordinating node is a virtualization server configured to act as a proxy and back-to-back user agent for connecting a plurality of cells to the operator core network” as taught by Brock. The suggestion/motivation would have been to allow the aggregation device to hide the local radio implementation architecture (Brock, [0019]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, 

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Publication No. 8611901 to Pazhyannur (Fig.3 and associated columns and lines).
2.	U.S. Patent Publication No. 8909223 to Abhishek (Fig.1,11 and associated columns and lines)..
3.	U.S. Patent Publication No. 10448258 to Ahmavaara (Fig.1 and associated columns and lines).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415